Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
	This is a final Office action in response to communications received on 05/25/2022.  Claims 1-29 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 11/23/2020 are acknowledged.

Information Disclosure Statement
Information disclosure statements filed on 02/26/2021 has been received and is acknowledged. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 20, mailed 05/25/2022, have been considered but are moot because of new grounds of rejection that do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Response to Amendments
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5,10-14, and 17-19 are rejected under 35 U.S.C. 103 as being obvious over Pub. No. US 2021/0044563 A1 (hereinafter, "Reyes").

The instant application is directed to a device and method directed toward 
networking devices, switches, and adapters, and is depicted in FIG. 7 that is reproduced below:
 
    PNG
    media_image1.png
    306
    429
    media_image1.png
    Greyscale


The reference of Reyes is directed to a device and method for providing network 
security and is depicted in FIG. 1b and Fig. 4 as shown below and on the following page:

    PNG
    media_image2.png
    290
    435
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    413
    295
    media_image3.png
    Greyscale


As to claim 1:
	Reyes discloses the limitations of claim 1, as follows:
1. A device, comprising: 
a first set of terminals configured to mate with a first network interface (based on the current application, the first interface is Fig. 7, link 704 and the second interface is between adapter 708 and first port 116a; Reyes teaches a first connection in Fig. 1b, between Network Computer System 111a and Security Device 101a.  See also, Reyes, paragraph [0081] that discloses that network 150 includes network hardware 120 which connect nodes of network 150 to terminals (i.e., a first set of terminals) or other network computer systems 111);
a second set of terminals configured to mate with a second network interface (based on the current application, the second interface is between adapter 708 and first port 116a; Reyes teaches a second connection between Security Device 101a and network hardware 120a. See also, Reyes, paragraph [0081] that discloses that network 150 includes network hardware 120 which connect nodes of network 150 to terminals (i.e., a second set of terminals) or other network computer systems 111); 
a data lane that is used to carry data from the first set of terminals to the second set of terminals (Reyes, Fig. 4, step 409, paragraph 70); and 
an authentication lane established between the first set of terminals and the second set of terminals where the authentication lane is analyzed to prove to another device an authenticity of the device (Reyes, Paragraph 11, “Embodiments of the security device may be managed by an out‐of‐band (OOB) network”) and
to control transmission of data through the device via the data lane (Reyes, Fig. 4, step 407, paragraph 70 and 71).  

According to the current application, the “another device” is processor 132 of Fig. 7, performing the authentication. Reyes teaches authentication onboard the security device instead of a stand-alone processor on another device.  Reyes also suggests other embodiments are possible (e.g. cloud analytics, Fig. 5 of Reyes). It would be obvious to one of ordinary skill in the art at the time of filing to modify Reyes to perform the authentication processing on a stand-alone processor on another device, because any computer process that can be performed on one processor could be modified to be performed on another processor.

As to claim 2:
	Reyes discloses the limitations of claim 1, and Reyes further discloses remaining limitations of claim 2, as follows:
2. The device of claim 1, 
that does not carry data between the first set of terminals and the second set of terminals (Reyes, paragraph [0013] discloses that the OOB management plane analyzes security threats through onboard analytics and controls on/off status of data traffic connections through the security device, i.e., the authentication lane does not necessarily carry data).  
wherein the authentication lane comprises at least one redundant path (Reyes, paragraphs [0011, 0013] disclose that more than one OOB management plane (i.e., authentication lane) may be used to control the operations of a security device, e.g., a path within the security device and another path that is established with a cloud-based server).

As to claim 3:
	Reyes discloses the limitations of claim 1, and further discloses the remaining limitation of claim 3, as follows:
3. The device of claim 1, 
wherein the first set of terminals mate with a first port of a network switch (Reyes, Fig. 1 depicts a connection between security device 101 and network hardware 120 through a port (e.g., port 109b), while Reyes, paragraph [0011] discloses that the port (e.g., port 109b) is connected to a network switch. See also, Reyes, paragraph [0081] that discloses that network 150 includes network hardware 120 which connect nodes of network 150 to terminals (i.e., a first set of terminals) or other network computer systems 111),
wherein the another device comprises the network switch (Reyes, paragraph [0011] discloses that the terminals associated with a port (e.g., port 109b) is connected to a network switch),
and wherein the second set of terminals mate with a networking cable (Reyes, paragraph [0044] discloses that an ethernet (i.e., networking) cable may connect security device 101 to other network components).  

As to claim 4:
	Reyes discloses the limitations of claim 3, and further discloses the remaining limitation of claim 4, as follows:
4. The device of claim 3, 
wherein the first set of terminals are pluggably removable from the first port of the network switch (Reyes, paragraph [0011] discloses that the security device is capable of plugging into ports on network hardware, i.e., the device is pluggably removable).  

As to claim 5:
	Reyes discloses the limitations of claim 3, and further discloses the remaining limitation of claim 5, as follows:
5. The device of claim 3, 
wherein the network switch analyzes the authentication lane and determines the authenticity of the device based on the analysis of the authentication lane (Reyes, paragraph [0013] discloses that onboard analytics on the security device performs analysis such as identity verification, as well as protection for data and other resources (i.e., determining authenticity of the device by analysis)).

As to claim 10:
	Reyes discloses the limitations of claim 10, as follows:
10. An authentication method for use in a network switch (Reyes, paragraph [0053] discloses that a security device may be a centralized network hardware, i.e., a network switch), the method comprising: 
receiving a first signal indicative of a data lane being activated and configured to carry data to or within the network switch (Reyes, paragraph [0020] discloses that a communication unit (e.g., unit 611 in Fig. 6) enables communication over a network (i.e., receiving a first signal) by establishing a full network protocol stack, and also that a security device (e.g., device 101) acts as an intermediary communication device between the network computer system 111 and the network hardware 120, i.e., data lane being activated and configured to carry data is disclosed); 
receiving a second signal indicative of an authentication lane being established in the network switch or a device connected to the network switch (Reyes, paragraph [0058] discloses that instructions (i.e., a second signal) to operate a security device is received by the device from an OOB plane to control the opening or closing of a gate in the device (i.e., indicative of an authentication lane being established));
wherein the authentication lane is different from the data lane and established alongside the data lane (Reyes, paragraphs [0011, 0013] and paragraph [0058] together disclose an out-of-band OOB plane (i.e., authentication lane) of the security device that controls a gate of the device to either allow or disallow data to flow through the device, in other words, the authentication lane is established alongside the data lane as a control plane); and 
enabling data transmission across the data lane only in response to receiving the second signal indicative of the authentication lane being established and not carrying data (Reyes, paragraph [0011, 0013] disclose that out-of-band OOB management plane (i.e., authentication lane) of the security device controls the functions of the security device by allowing or disconnecting the communication connection between the network computer system from the computer network, i.e., controlling transmission of data via the data lane upon the establishment of the authentication lane, while the OOB authentication lane being part of the control plane does not carry data).

As to claim 11:
	Reyes discloses the limitations of claim 10, and further discloses the remaining limitation of claim 11, as follows:
11. The authentication method of claim 10, wherein: 
the data lane is configured to carry data from a first port of the network switch to a second port of the network switch (Reyes, paragraph [0020] discloses that security device 101 acts as an intermediary communication device between the network computer system 111 and the network hardware 120, i.e., providing a data lane to carry data, and Reyes, paragraph [0053] discloses that network systems may be connected to a plurality of output ports of the security device to facilitate the flow of network traffic to and from the connected network systems); 
the first port comprises a first set of terminals configured to mate with a first network interface (Reyes, Fig. 1, connection between security device 101 and network hardware 120 (i.e., first network interface), with Reyes, paragraph [0081] disclosing that network 150 includes network hardware 120 which connect nodes of network 150 to terminals (i.e., first set of terminals) or other network computer systems 111); 
the second port comprises a second set of terminals configured to mate with a second network interface (Reyes, Fig. 1, connection between security device 101 to network computer system 111, with Reyes, paragraph [0081] disclosing that network 150 includes network hardware 120 which connect nodes of network 150 to terminals (i.e., a second set of terminals) or other network computer systems 111); and 
the data lane is used to carry data from the first set of terminals to the second set of terminals (Reyes, paragraph [0020] discloses that security device 101 acts as an intermediary communication device between the network computer system 111 and the network hardware 120, i.e., providing a data lane to carry data, and Reyes, paragraph [0053] discloses that network systems may be connected to a plurality of output ports of the security device for flow of network traffic to and from the connected network systems).  

As to claim 12:
	Reyes discloses the limitations of claim 11, and further discloses the remaining limitation of claim 11, as follows:
12. The authentication method of claim 11, wherein: 
the first network interface communicates using a first number of channels (Reyes, paragraph [0019] discloses that a non-limiting example of a port connected to a first network interface is an ethernet port (i.e., a first number of channels corresponding to the ethernet port)); 
the second network interface communicates using a second number of channels that is different from the first number of channels (Reyes, paragraph [0019] discloses that a non-limiting example of a port connected to a second network interface is a HDMI port (i.e., a second number of channels corresponding to the HDMI port)).

As to claim 13:
	Reyes discloses the limitations of claim 11, and further discloses the remaining limitation of claim 13, as follows:
13. The authentication method of claim 11, 
wherein the first network interface communicates using a same number of channels as the second network interface (Examiner refers to the mapping of claims as done for claim 12 above, with the caveat that both ports of a security device may be of the same type, e.g., both may be ethernet ports, thereby disclosing the same number of terminals for both the first and the second interface).

As to claim 14:
Reyes discloses the limitations of claim 11, and further discloses the remaining limitation of claim 14, as follows:
14. The authentication method of claim 11, 
wherein the authentication lane comprises a redundant path that does not carry data between the first set of terminals and the second set of terminals (Reyes, paragraph [0013] discloses that the OOB management plane (i.e., authentication lane) analyzes security threats through onboard analytics and controls on/off status of data traffic connections through the security device, i.e., the authentication lane does not necessarily carry data).  

As to claim 17:
	Reyes discloses the limitations of claim 10, and Reyes further discloses the remaining limitation of claim 17, as follows:
17. The authentication method of claim 10, 
wherein the authentication lane (Reyes, paragraph [0011, 0013] disclose that out-of-band OOB management plane (i.e., authentication lane) of the security device may control the functions of the security device) and 
the data lane are established (Reyes, paragraph [0020] discloses that security device 101 acts as an intermediary communication device, i.e., establishes a data lane to carry data) 
in an adapter device that connects a networking cable with a port of the network switch (Reyes, Fig.1, security device 101 (i.e., adapter device) that connects a networking cable with a network hardware 120).  

As to claim 18:
	Reyes discloses the limitations of claim 10, and further discloses the remaining limitation of claim 18, as follows:
18. The authentication method of claim 10, 
wherein the authentication lane is established between a first port of the network switch and a second port of the network switch (Reyes, paragraph [0053] discloses that a security device may be a centralized network device (i.e., a network switch) having a plurality of output ports, and (Reyes, paragraph [0011, 0013] disclose that out-of-band OOB management plane (i.e., authentication lane) may be established to control the flow of network traffic through the security device (through a port, i.e., first port) to a port (i.e., second port) of a network device).

As to claim 19:
	Reyes discloses the limitations of claim 10, and further discloses the remaining limitation of claim 19, as follows:
19. The authentication method of claim 10, 
wherein the authentication lane traverses a path that does not connect a first port of the network switch and a second port of the network switch (Reyes, Paragraph 11, “Embodiments of the security device may be managed by an out‐of‐band (OOB) network,” i.e., OOB authentication lane is disclosed that as a control plane that is separate from the data lane, i.e., the authentication lane does not traverse a path that connects a first port of the network switch and a second port of the network switch that the data lane does).  

Claims 8, 20-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2021/0044563 A1 (hereinafter, "Reyes") in view of Pub. No. US  2016/0380709 A1 (hereinafter, "Alshinnawi").

The secondary reference of Alshinnawi is directed to a device and method for providing spare or redundant signal lines during communication between network nodes and is depicted in FIG. 2 on the following page:



    PNG
    media_image4.png
    441
    609
    media_image4.png
    Greyscale

As to claim 8:
	Reyes discloses the limitations of claim 1, but Reyes does not disclose the remaining limitation of claim 8.  However, Alshinnawi, in the same field of endeavor as Reyes, discloses the remaining limitation of claim 8, as follows:
8. The device of claim 1, 
wherein a characteristic of the data lane is analyzed in connection with analyzing the authentication lane (Alshinnawi, Fig. 4, step 86 that discloses monitoring signal lines (i.e., data lanes) between two nodes, i.e., analyzing characteristics of data lanes).  
Alshinnawi is combinable with Reyes because both belong to the same field of endeavor of data communication between networked nodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device disclosed by Reyes to specify the circuit level details of the connection between ports of a switch as disclosed by Alshinnawi in order to provide the predictable result of a clear separation between data and control paths for ease of implementation and operation of the switch.

As to claim 20:
	Reyes discloses the limitations of claim 20, as follows:
20. A network switch (Reyes, paragraph [0053] discloses that a security device may be a centralized network hardware, i.e., a network switch), comprising: 
a first port (Reyes, Fig. 1, connection between security device 101 and network hardware 120 through a port on security device (i.e., a first port)); 
a second port (Reyes, Fig. 1, connection between security device 101 and system 111 through a port on security device (i.e., a second port));
a data lane established in the circuitry and configured to carry data from the first port to the second port (Reyes, paragraph [0020] discloses that security device 101 acts as an intermediary communication device between the network computer system 111 and the network hardware 120, i.e., providing a data lane to carry data between the ports); and 
an authentication lane established alongside the data lane in the circuitry (Reyes, paragraphs [0011, 0013] and paragraph [0058] together disclose an out-of-band OOB plane (i.e., authentication lane) of the security device that controls a gate of the device to either allow or disallow data to flow through the device, with the OOB authentication lane being established alongside the data lane as a control plane (i.e., authentication lane is different from the data lane)
that is analyzed to confirm that it is not carrying data as part of determining an authenticity of the device (Reyes, paragraph [0011, 0013] disclose that onboard analytics on the security device performs security analysis such as identity verification, protection for data and other resources, etc. (i.e., analysis as part of determining authenticity of the device), with the OOB authentication lane being a control plane does not carry data).
Reyes does not disclose the following limitation of claim 20:
	circuitry provided between the first port and the second port; 
	However, Alshinnawi, in the same field of endeavor as Reyes, discloses the remaining limitations of claim 20, as follows:
circuitry provided between the first port and the second port (Alshinnawi, Fig. 2, part 30 showing circuit level details of a connection between ports of a server or a switch).
Alshinnawi is combinable with Reyes because both belong to the same field of endeavor of data communication between networked nodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device disclosed by Reyes to incorporate the circuit level details of the connection between ports of a switch as disclosed by Alshinnawi in order to provide specific implementation details at the level of circuits that makes it easy to design and operate such a switch.

As to claim 21:
	Reyes and Alshinnawi disclose the limitations of claim 20, and Reyes discloses the remaining limitation of claim 21, as follows:
21. The network switch of claim 20, wherein: 
the first port comprises a first set of terminals configured to mate with a first network interface (Reyes, Fig. 1, connection between security device 101 and network hardware 120. See also, Reyes, paragraph [0081] that discloses that network 150 includes network hardware 120 which connect nodes of network 150 to terminals (i.e., a first set of terminals) or other network computer systems 111);
the second port comprises a second set of terminals configured to mate with a second network interface (Reyes, Fig. 1, connection between security device 101 to network computer system 111. See also, Reyes, paragraph [0081] that discloses that network 150 includes network hardware 120 which connect nodes of network 150 to terminals (i.e., a second set of terminals) or other network computer systems 111); and 
the data lane is used to carry data from the first set of terminals to the second set of terminals (Reyes, paragraph [0020] discloses that security device 101 acts as an intermediary communication device between the network computer system 111 and the network hardware 120, i.e., providing a data lane to carry data).

As to claim 22:
	Reyes and Alshinnawi disclose the limitations of claim 20, and Reyes discloses the remaining limitation of claim 2, as follows:
22. The network switch of claim 21, wherein: 
the first network interface communicates using a first number of channels (Reyes, paragraph [0019] discloses that a non-limiting example of a port connected to a first network interface is an ethernet port (i.e., a first number of channels corresponding to the ethernet port)); 
the second network interface communicates using a second number of channels that is different from the first number of channels (Reyes, paragraph [0019] discloses that a non-limiting example of a port connected to a second network interface is a HDMI port (i.e., a second number of channels corresponding to the ethernet port that is known to be different from the number of channels corresponding to an ethernet port)).

As to claim 23:
	Reyes and Alshinnawi disclose the limitations of claim 20, and Reyes discloses the remaining limitation of claim 23, as follows:
23. The network switch of claim 21, 
wherein the first network interface communicates using a same number of channels as the second network interface (In a non-limiting example that both ports of a security device are of the same type, e.g., both are ethernet ports, the number of channels for both the first and the second interface is the same).

As to claim 24:
	Reyes and Alshinnawi disclose the limitations of claim 20, and Reyes discloses the remaining limitation of claim 24, as follows:
24. The network switch of claim 21, 
wherein the authentication lane comprises a redundant path that does not carry data between the first set of terminals and the second set of terminals (Reyes, paragraph [0013] discloses that the OOB management plane analyzes security threats through onboard analytics and controls on/off status of data traffic connections through the security device, i.e., the OOB authentication lane is a control plane that does not carry data).  

As to claim 27:
	Reyes and Alshinnawi disclose the limitations of claim 20, and Reyes discloses the remaining limitation of claim 27, as follows:
27. The network switch of claim 20, further comprising: 
a third port (Reyes, paragraph [0053] discloses that a security device may provide a plurality of output ports, with one of them being a third port in a particular non-limiting example); and 
a fourth port (Reyes, paragraph [0053] discloses that a security device may provide a plurality of output ports, with one of them being a fourth port in a non-limiting example), 
wherein there are M lanes provided between the first port, the second port, the third port, and the fourth port, (Reyes, paragraph [0053] discloses that a security device may be a centralized network device (i.e., a network switch) having a plurality of output ports, with the multiple ports providing multiple (i.e., M) data lanes)
wherein M comprises an integer number greater than one (Reyes, paragraph [0053] discloses that a security device may be a centralized network device (i.e., a network switch) having a plurality of output ports, thus, M is an integer greater than one), and 
wherein the authentication lane traverses a path not included in any of the M lanes (Reyes, paragraph [0011, 0013] disclose that an out-of-band OOB management plane (i.e., authentication lane) of the security device controls the functions of the security device by allowing or disconnecting the communication connection between the network computer system from the computer network, i.e., the OOB authentication lane is a control plane that does not traverse any of the M data lanes).

As to claim 28:
	Reyes and Alshinnawi disclose the limitations of claim 20, and Alshinnawi discloses the remaining limitation of claim 28, as follows:
28. The network switch of claim 20, 
wherein a characteristic of the data lane is analyzed in connection with analyzing the authentication lane (Alshinnawi, Fig. 4, step 86 that discloses monitoring signal lines (i.e., data lanes) between two nodes, i.e., analyzing characteristics of data lanes).  
Regarding claim 28, the same motivation to combine utilized in claim 20 is equally applicable in the instant claim.

Claims 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2021/0044563 A1 (hereinafter, "Reyes") in view of Pub. No. US  2016/0380709 A1 (hereinafter, "Alshinnawi") in further view of Pub. No. US 2008/0181123 A1 (hereinafter, "Huang").

As to claim 9:
	Reyes discloses the limitations of claim 1, while Alshinnawi discloses some of the limitations of claim 9, as follows:
9. The device of claim 8, 
wherein the characteristic of the data lane comprises at least one of a 
bit error rate (Alshinnawi, paragraph [0028] discloses measuring bit error rate).
	Alshinnawi does not disclose the following limitations of claim 9, as follows:
wherein the characteristic of the data lane comprises at least one of a signal to noise ratio, jitter, packet loss, and packet delay.  
	However, Huang discloses the remaining limitations of claim 9, as follows:
wherein the characteristic of the data lane comprises at least one of a 
signal to noise ratio, jitter (Huang paragraph [0020] disclose measurement of signal-to-noise ratio, jitter), 
packet loss, and packet delay (Huang paragraph [0016] disclose measurement of packet delays, dropped packets (i.e., packet loss)). 
Huang is combinable with the combination of Reyes and Alshinnawi because all three belong to the same field of endeavor of improving data communication between networked nodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device disclosed by Reyes and Alshinnawi to specify the various measures of network anomalies as disclosed by Alshinnawi in order to provide the predictable result of a robust implementation that incorporates the handling of one or more network anomalies in providing improved data communication between networked devices.

As to claim 29:
	Reyes and Alshinnawi disclose the limitations of claim 28, and Alshinnawi discloses some of the limitations of claim 29, as follows:
29. The device of claim 28, 
wherein the characteristic of the data lane comprises at least one of a 
bit error rate (Alshinnawi, paragraph [0028] discloses measuring bit error rate).
Alshinnawi does not disclose the following limitations of claim 29, as follows:
wherein the characteristic of the data lane comprises at least one of a signal to noise ratio and amplitude, jitter, packet loss, and packet delay.
	However, Huang discloses the remaining limitations of claim 9, as follows:
wherein the characteristic of the data lane comprises at least one of 
a signal to noise ratio and amplitude, jitter (Huang paragraph [0020] disclose measurement of signal power level (i.e., amplitude), signal-to-noise ratio information, jitter), 
packet loss, and packet delay (Huang paragraph [0016] packet delays, dropped packets (i.e., packet loss)). 
Regarding claim 29, the same motivation to combine utilized in claim 9 is equally applicable in the instant claim.

Allowable Subject Matter
As of this Office Action, claims 6, 7, 15, 16, 25, and 26 are rejected due to their dependency on rejected base claim 1, and claims 11-16 are rejected due to their dependency on rejected base claim 9. However, claims 2-8 and 11-16 may be allowable if rewritten in independent form due to various reasons, as stated in the following:
	The reason why claim 6 may be allowable is as follows:
6. The device of claim 1, wherein the data lane carries data between a first terminal in the first network interface and a first terminal in the second network interface and wherein the authentication lane is connected between a second terminal in the first network interface and a second terminal in the second network interface (The closest prior art of Alshinnawi depicts in Fig. 2 part 14, a plurality of signal lines (i.e., data lanes) connected to terminals of a security device while the security device is connected on the other end to terminals of another network device. However, Examiner has not found in any of the cited references the equivalent of at least one of the limitations of claim 6, as follows: “wherein the authentication lane is connected between a second terminal in the first network interface and a second terminal in the second network interface,” thus, claim 6 is allowable).  
The reason why claim 7 may be allowable is as follows:
7. The device of claim 1, wherein the authentication lane comprises a plurality of redundant paths established between the first set of terminals and the second set of terminals, wherein each of the plurality of redundant paths do not carry data between the first set of terminals and the second set of terminals, and wherein the device is determined to be not authentic when one of the plurality of redundant paths exhibits an ability to carry data between the first set of terminals and the second set of terminals (Examiner has not found in any of the cited references the equivalent of at least some of the limitations of claim 7, as follows: “wherein the authentication lane comprises a plurality of redundant paths established between the first set of terminals and the second set of terminals, wherein each of the plurality of redundant paths do not carry data between the first set of terminals and the second set of terminals,” thus, claim 7 is allowable).  
The reason why claim 15 may be allowable is as follows:
15. The authentication method of claim 11, wherein the authentication lane comprises a plurality of redundant paths established between the first set of terminals and the second set of terminals, wherein each of the plurality of redundant paths do not carry data between the first set of terminals and the second set of terminals, and wherein the second signal is not received when one of the plurality of redundant paths exhibits an ability to carry data between the first set of terminals and the second set of terminals (Examiner has not found in any of the cited references the equivalent of at least some of the limitations of claim 15, as follows: “wherein the authentication lane comprises a plurality of redundant paths established between the first set of terminals and the second set of terminals, wherein each of the plurality of redundant paths do not carry data between the first set of terminals and the second set of terminals,” thus, claim 15 is allowable).  
The reason why claim 16 may be allowable is as follows:
16. The authentication method of claim 11, wherein the authentication lane is established in parallel with the data lane such that the data lane and the authentication lane connect with different terminals from the first set of terminals and from the second set of terminals (Examiner has not found in any of the cited references the equivalent of at least the limitation of claim 16, as follows: “wherein the authentication lane is established in parallel with the data lane such that the data lane and the authentication lane connect with different terminals from the first set of terminals and from the second set of terminals,” thus, claim 16 is allowable).  
The reason why claim 25 may be allowable is as follows:
25. The network switch of claim 21, wherein the authentication lane comprises a plurality of redundant paths established between the first set of terminals and the second set of terminals, wherein each of the plurality of redundant paths do not carry data between the first set of terminals and the second set of terminals, and wherein the circuitry is not authenticated when one of the plurality of redundant paths exhibits an ability to carry data between the first set of terminals and the second set of terminals (Examiner has not found in any of the cited references the equivalent of at least some of the limitations of claim 25, as follows: “wherein the authentication lane comprises a plurality of redundant paths established between the first set of terminals and the second set of terminals, wherein each of the plurality of redundant paths do not carry data between the first set of terminals and the second set of terminals” thus, claim 25 is allowable).  
The reason why claim 26 may be allowable is as follows:
26. The network switch of claim 20, wherein the authentication lane is established in the circuitry in parallel to the data lane (Examiner has not found in any of the cited references the equivalent of at least the limitation of claim 26, as follows: “wherein the authentication lane is established in the circuitry in parallel to the data lane,” thus, claim 26 is allowable).  
Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No. US 2020/0099658 A1 ("Couillard") - discloses a system and method to provide an integrated multi-level network appliance that includes hardware-integrated processing engines to implement a corresponding network-related resource and a trusted single-chip switch having a plurality of hardware ports to define in hardware multiple data communication paths embedded in the appliance. (See, Figure 1 for a system architecture overview). The disclosure provides enhanced interconnection logic between ports and port-related processes, and thus allow for embedded security logic integration within the switch's integrated hardware architecture (see description of components of Figure 1 beginning on paragraph [0093]). 
 GB 2587253 A ("Hutchinson") – discloses a system and method for interconnections of network switch or switches through network cables to various ports and devices to provide a reliable networking arrangement. (See Fig. 5 and Fig. 28 and related description for details of the interconnections that help transfer data from one port to another through network switches). The disclosure describes cabling mechanisms and connectors of each module so as to facilitate connecting the interfaces(typically RJ45 ports) of the network switches of adjacent modules in an advantageous manner, and provides example pinouts for many electrical connectors in tables that are very handy.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412